DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see REMARKS/ARGUMENTS, filed on 12/13/2021, with respect to the rejections of claims 1-10, 12, and 14-20 under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al., (Pub. No.: US 2020/0106560 A1), and rejections of claims 11 and 21 under 35 U.S.C. 103 as being unpatentable over Cheng et al., (Pub. No.: US 2020/0106560 A1), in view of Zeng et al., (Pub. No.: US 2018/0092095 A1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 09/16/2021 has been withdrawn.  
3.	The objections of drawings (Figs. 1 and 2) are withdrawn.
4.	The rejection of claim 12 under 35 U.S.C. 101 is withdrawn in view of appropriate amendment.

Allowable Subject Matter
5.	Claims 1-12 and 14-21 (now 1-20) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The rejections under 35 U.S.C. 102(a)(1), and 35 U.S.C. 103 as set forth above fail.  The cited reference(s), searched, and further, the prior arts on record do not suggest following:
Hybrid Acknowledgement Repeat Request, HARQ, feedback, according to a HARQ feedback timing, the HARQ feedback timing being based on one timing representation out of a set comprising a first timing representation and a second timing representation.”
	Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463